DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/04/2022.
Applicant’s amendments filed 08/04/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 5-6, 10, and 16; cancelation of claims 17-39; and the addition of new claims 40-42.
Claim Objections
Claim 42 is objected to because of the following informalities:
Claim 42 recites limitation “The device of claim 10” that lacks explicit antecedent basis in the claim. The claim 42 should be amended to recite “The transistor of claim 10” to avoid antecedent basis issue.
Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,756,207 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/04/2022 was filed after the mailing date of the Non-Final Office Action on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 12, 14-16, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023).
With respect to Claim 1, Huang discloses a III-N device (e.g., HEMT including GaN layers) (Huang, Figs. 3D, 4, 5, 11-12, ¶0003, ¶0010-¶0018, ¶0032-¶0037, ¶0043-¶0044), comprising:
       a III-N material structure (e.g., 32/33/39/34) (Huang, Fig. 3D, ¶0032) comprising a III-N channel layer (32), a III-N barrier layer (e.g., AlGaN layer 34), a p-type III-N layer (e.g., P-type GaN layer 33) over the III-N channel layer (32), and a 2DEG channel (38) (Huang, Fig. 3D, ¶0033-¶0034) formed adjacent at interface between the III-N channel layer (32) and the III-N barrier layer (e.g., GaN layer 34); and 5
       a source electrode (e.g., 36) (Huang, Fig. 3D, ¶0034), a gate electrode (e.g., 35), and a drain electrode (e.g., 37) each on a same side of the III-N material structure; and
       the source electrode (36) is electrically connected to the p-type III-N layer (33); and
       the drain electrode (37) is electrically connected to the 2DEG channel (38); wherein
the source electrode (36) is electrically isolated from the 2DEG channel (38) when the gate 10electrode (Huang, Fig. 3D, ¶0034) is biased relative to the source electrode at a voltage that is below a threshold voltage of the device.
Further, Huang does not specifically disclose that a III-N channel layer over a III-N barrier layer.
However, Nakata teaches forming a III-nitride high electron mobility transistor (HEMT) (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028) having a reverse arrangement between the barrier layer and the channel layer, wherein a III-N barrier layer (e.g., AlGaN layer 13) is formed on a top surface of the GaN buffer layer (12), and a III-N channel layer (e.g., GaN channel layer 14) is formed on the barrier layer (13) to reduce access resistance. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the III-N device of Huang by forming a reverse HEMT including a reverse arrangement between the barrier layer and the channel layer as taught by Nakata to have a III-N channel layer over a III-N barrier layer in order to provide improved reversed high electron mobility transistor with reduced access resistance and controlled gate leak current (Nakata, ¶0008, ¶0017).
Regarding Claim 2, Huang in view of Nakata discloses the device of claim 1. Further, Huang does not specifically disclose the device, wherein the III-N material structure is grown in an N-polar orientation. However, Nakata teaches forming a reverse HEMT transistor (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028) comprising the barrier layer having a top surface with N-polarity and the channel layer (14) having a top surface with N-polarity (Nakata, Fig. 1, ¶0021-¶0022) to optimize the performance of the III- nitride transistors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by forming the reverse HEMT including a reverse arrangement between the barrier layer and the channel layer having N-polar surfaces as taught by Nakata to have the III-N material structure is grown in an N-polar orientation in order to provide improved reversed high electron mobility transistor with reduced access resistance and controlled gate leak current (Nakata, ¶0008, ¶0017, ¶0021, ¶0022).
Regarding Claim 3, Huang in view of Nakata discloses the device of claim 2. Further, Huang discloses the device, wherein the p-type III-N layer (33) (Huang, Fig. 3D, ¶0032-¶0035) is over the III-N channel layer (32) in a source side access region of the device but not over the III-N channel layer (32) in a drain side access region of the device.
Regarding Claim 4, Huang in view of Nakata discloses the device of claim 3. Further, Huang discloses the device, further comprising an n-type III-N layer (39) (Huang, Fig. 3D, ¶0032, ¶0034) over the p-type III-N layer (33), and the source electrode (36) is contacting the n-type III-N layer.
Regarding Claim 7, Huang in view of Nakata discloses the device of claim 4. Further, Huang discloses the device, further comprising (e.g., the embodiment of Fig. 4 of Huang the same as the embodiment of Fig 3, but further includes the insulation layer 40 under the gate 45) (Huang, Fig. 4, ¶0036) a gate insulator layer (e.g., 40), wherein the gate insulator layer (40) and the gate electrode (45) are formed over a vertical or slanted sidewall of the p-type III-N layer (43) in a gate region of the device, the gate electrode (45) further comprising a first portion extending towards the source electrode (46) and a second portion extending 5towards the drain electrode (47).
With respect to Claim 10, Huang discloses a III-N transistor (e.g., HEMT including GaN layers) (Huang, Figs. 3D, 4, 5, 11-12, ¶0003, ¶0010-¶0018, ¶0032-¶0037, ¶0043-¶0044) comprising:
       a III-N material structure (e.g., 32/33/39/34 or 42/43/49/44) (Huang, Figs. 3D, 4, ¶0032, ¶0036);
      a drain electrode (37 or 47) (Huang, Figs. 3D, 4, ¶0034, ¶0036) connected to a first portion of a lateral 2DEG channel (38 or 48) in a drain-side access region of the III-N material structure;
      a source electrode (36 or 46) (Huang, Figs. 3D, 4, ¶0034, ¶0036) separated from the lateral 2DEG channel (38 or 48) by a current blocking layer (e.g., P-type GaN layer 33 or 43); and
     20a gate electrode (35 or 45) (Huang, Figs. 3D, 4, ¶0034, ¶0036) configured to modulate current (e.g., by applying a voltage to the gate that is greater or less than a threshold voltage, an electric  current is formed by the 2DEG regions 38/48 or not formed between the source and the drain, and the 2DEG regions 38/48 are separated by the current blocking layer 33/43) flowing in a vertical channel between the source electrode (36/46) and the lateral 2DEG channel (38/48); wherein
                 a threshold voltage of the transistor is greater than OV (e.g., an enhanced mode HEMT requires positive voltage to operate) (Huang, Figs. 3D, 4, ¶0003, ¶0008-¶0009, ¶0034, ¶0036).
Further, Huang does not specifically disclose that a source electrode separated from a second portion of the lateral 2DEG channel in a source-side access region by a current blocking layer.
However, Nakata teaches forming a III-nitride high electron mobility transistor (HEMT) (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028) having a reverse arrangement between the barrier layer and the channel layer, wherein a III-N barrier layer (e.g., AlGaN layer 13) is formed on a top surface of the GaN buffer layer (12), and a III-N channel layer (e.g., GaN channel layer 14) is formed on the barrier layer (13) to reduce access resistance (Nakata, Fig. 1, ¶0017, ¶0021-¶0022). Further, the source electrode (22) is separated from a second portion of the lateral 2DEG channel in a source-side access region by an intermediate layer (15) (Nakata, Fig. 1, ¶0023).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the III-N device of Huang by forming a reverse HEMT including a reverse arrangement between the barrier layer and the channel layer as taught by Nakata, wherein a source electrode is separated from a portion of the lateral 2DEG channel in a source-side access region by an intermediate layer including a current blocking layer of Huang to have the device, wherein a source electrode separated from a second portion of the lateral 2DEG channel in a source-side access region by a current blocking layer in order to provide improved reversed high electron mobility transistor with reduced access resistance and controlled gate leak current (Nakata, ¶0008, ¶0017).
Regarding Claim 12, Huang in view of Nakata discloses the device of claim 10. Further, Huang discloses the device, wherein the current blocking layer (e.g., P-type GaN layer 33) (Huang, Fig. 3D, ¶0032) is doped p-type, and the vertical channel of the transistor is substantially depleted of electrons (e.g., by applying a voltage to the gate that is less than a threshold voltage, an electric current is not formed between the source and the drain, and the 2DEG regions 38 are separated by the current blocking layer 33; and the HEMT is off) (Huang, Fig. 3D, ¶0034) when the gate electrode is biased relative to the source electrode at a voltage that is below the 30threshold voltage of the transistor.
Regarding Claim 14, Huang in view of Nakata discloses the device of claim 10. Further, Huang discloses the device, an angle between the vertical channel (e.g., 38/48) (Huang, Figs. 3, 4, ¶0035, ¶0036) and the lateral 2DEG channel (38/48) is 90º.
Regarding Claim 15, Huang in view of Nakata discloses the device of claim 10. Further, Huang discloses the device, further comprising an insulator layer (40) (Huang, Fig. 4, ¶0036) between the current blocking layer (43) and the gate electrode (45).
Regarding Claim 16, Huang in view of Nakata discloses the device of claim 15. Further, Huang discloses the device, further comprising a III-N layer structure (e.g., barrier layer 44, AlGaN) (Huang, Fig. 4, ¶0036) between the insulator layer (40) and the current blocking layer (43).
Regarding Claim 40, Huang in view of Nakata discloses the device of claim 1. Further, Huang discloses the device, wherein when the gate electrode is biased relative to the source electrode at a voltage that is below the 30threshold voltage of the device (Huang, Fig. 3D, ¶0032), the 2DEG channels are separated by the P-type GaN layer (33) (e.g., by applying a voltage to the gate that is less than a threshold voltage, an electric current is not formed between the source and the drain, and the 2DEG regions 38 are separated by the current blocking layer 33; and the HEMT is off) (Huang, Fig. 3D, ¶0034), but does not specifically disclose that the 2DEG channel is fully depleted in a source-side region adjacent the source electrode. However, the P-type GaN layer (33) of Huang is formed in a source-side region adjacent the source electrode, and has a protruding portion (Huang, Fig. 3D, ¶0032) from the outer surface of the step sidewall (32C) of the III-N material structure such that the HEMT will not be turned ON when there is no sufficient voltage applied to the gate. Thus, by optimizing the P-type GaN layer (33) on the source-side region, the 2DEG channel of Huang would be fully depleted in a source-side region adjacent the source electrode when there is no sufficient voltage applied to the gate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by optimizing the P-type GaN layer as taught by Huang to have the device, wherein the 2DEG channel is fully depleted in a source-side region adjacent the source electrode in order to provide improved enhanced mode HEMT device having improved performance characteristics (Huang, ¶0003, ¶0032, ¶0034, ¶0035).
Note that the recitations of Claim 41 “when the gate electrode is biased… the 2DEG channel is fully depleted in a source-side region adjacent the source electrode” are an intended-use recitations. The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114.  The above recitations do not distinguish the present invention over the prior arts of Huang/Nakata that teach the structure as claimed.
Regarding Claim 41, Huang in view of Nakata discloses the device of claim 4. Further, Huang discloses the device, wherein when the gate electrode is biased relative to the source electrode at a voltage that is above a threshold voltage and a positive voltage is applied to the drain electrode, electrons flow from the source (36) towards the drain (37) through the n-type III-N layer (39) (Huang, Fig. 3D, ¶0032, ¶0034, ¶0035).
The recitations of Claim 41 “when the gate electrode is biased… electrons flow from the source towards the drain through the n-type III-N layer” are an intended-use recitations. The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114.  The above recitations do not distinguish the present invention over the prior arts of Huang/Nakata that teach the structure as claimed.
Regarding Claim 42, Huang in view of Nakata discloses the device of claim 10. Further, Huang does not specifically disclose that the lateral 2DEG channel extends continuously from a source side access region between the source electrode and a gate electrode to a drain side access region between the gate electrode and the drain electrode, and the current blocking layer is formed over the lateral 2DEG channel in the source-side access region.
However, Huang teaches an embodiment of Fig. 5, wherein a second 2DEG (Nakata, Fig. 5, ¶0037) formed between the second barrier (54a) and the second channel layer (59a) extends continuously from a source side access region between the source electrode and a gate electrode to a drain side access region between the gate electrode and the drain electrode. Further, Nakata teaches forming a III-nitride high electron mobility transistor (HEMT) (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028) having a reverse arrangement between the barrier layer and the channel layer, wherein a III-N barrier layer (e.g., AlGaN layer 13) is formed on a top surface of the GaN buffer layer (12), and a III-N channel layer (e.g., GaN channel layer 14) is formed on the barrier layer (13) to reduce access resistance (Nakata, Fig. 1, ¶0017, ¶0021-¶0022). The lateral 2DEG channel (14c) formed between the barrier (13) and the channel layer (14) extends continuously from a source side access region between the source electrode (22) and a gate electrode (21) to a drain side access region between the gate electrode (21) and the drain electrode (23). Further, intermediate layer (15) (Nakata, Fig. 1, ¶0023) is formed over the lateral DEG channel (14c) in the source-side access region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by forming a lateral 2DEG channel of the reverse HEMT as taught by Nakata, wherein the lateral 2DEG channel of Nakata is formed as a second 2DEG channel of Huang/Nakata to have the transistor, wherein the lateral 2DEG channel extends continuously from a source side access region between the source electrode and a gate electrode to a drain side access region between the gate electrode and the drain electrode, and the current blocking layer is formed over the lateral 2DEG channel in the source-side access region in order to provide improved enhanced mode HEMT device having improved performance characteristics (Huang, ¶0003, ¶0032, ¶0034, ¶0035), and having a reverse structure to reduce access resistance (Nakata, ¶0008, ¶0017).
Claims 1, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0334023 to Nakata in view of Otake et al. (US 2010/0047976, hereinafter Otake).
With respect to Claim 1, Nakata discloses a III-N device (e.g., HEMT) (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028), comprising:
       a III-N material structure (e.g., 13/14/15/16) (Nakata, Fig. 1, ¶0017-¶0024) comprising a III-N channel layer (e.g., GaN layer 14) over a III-N barrier layer (e.g., AlGaN layer 13), an n-type III-N layer (e.g., AlGaN layer 15) over the III-N channel layer (14), and a 2DEG channel (14c) (Nakata, Fig. 1, ¶0022) formed adjacent at interface between the III-N channel layer (14) and the III-N barrier layer (13); and 5
       a source electrode (e.g., 22) (Nakata, Fig. 1, ¶0017), a gate electrode (e.g., 21), and a drain electrode (e.g., 23) each on a same side of the III-N material structure; and
       the source electrode (22) is electrically connected to the n-type III-N layer (15); and
       the drain electrode (23) is electrically connected to the 2DEG channel (14c).
Further, Huang does not specifically disclose a p-type III-N layer over the III-N channel layer;        the source electrode is electrically connected to the p-type III-N layer; and wherein the source electrode is electrically isolated from the 2DEG channel when the gate electrode is biased relative to the source electrode at a voltage that is below a threshold voltage of the device.
However, Otake teaches forming a III-nitride transistor having a normally-off operation (Otake, Fig. 1, ¶0001, ¶0012-¶0025, ¶0037-¶0052), wherein a p-type III-N layer (3) is formed over the III-N channel layer (2) on the source-side region, a source electrode (11) (Otake, Fig. 1, ¶0044, ¶0050) is formed on the p-type  III-N layer (3) and a drain electrode (6) is formed on the recessed III-N channel layer (2). When a bias voltage (Otake, Fig. 1, ¶0051-¶0052) that is not less than a gate threshold voltage is applied to the gate electrode (9), the conducting channel (e.g., inversion layer) is formed between the source electrode and the drain electrode, and the source and drain are cut off when no bias is applied to the gate electrode to implement normally-off operation of the transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the III-N device of Nakata by forming a p-type III-N layer over the III-N channel layer, and the drain electrode on the recessed channel layer as taught by Otake to have a p-type III-N layer over the III-N channel layer; the source electrode is electrically connected to the p-type III-N layer; and wherein the source electrode is electrically isolated from the 2DEG channel when the gate electrode is biased relative to the source electrode at a voltage that is below a threshold voltage of the device in order to implement normally-off operation of the group III nitride transistor having high withstand voltage characteristics (Otake, ¶0001, ¶0024, ¶0025, ¶0043, ¶0052).
With respect to Claims 10 and 15, Nakata discloses a III-N transistor (e.g., HEMT) (Nakata, Fig. 1, ¶0002, ¶0005-¶0008, ¶0017-¶0028) comprising:
       a III-N material structure (e.g., 13/14/15/16) (Nakata, Fig. 1, ¶0017-¶0024);
      a drain electrode (23) (Nakata, Fig. 1, ¶0017, ¶0023) connected to a first portion of a lateral 2DEG channel (14c) in a drain-side access region of the III-N material structure;
      a source electrode (22) (Nakata, Fig. 1, ¶0017, ¶0023, ¶0024) separated from a second portion of the lateral 2DEG channel (14c) in a source-side access region by an intermediate layer (e.g., 15); and
     20a gate electrode (21) (Nakata, Fig. 1, ¶0017, ¶0027) configured between the source electrode (22) and the drain electrode (23).
	Further, Nakata does not specifically disclose a current blocking layer; and a gate electrode configured to modulate current flowing in a slanted or vertical channel between the source electrode and the lateral 2DEG channel; wherein a threshold voltage of the transistor is greater than OV (as claimed in claim 10); further comprising an insulator layer between the current blocking layer and the gate electrode (as claimed in claim 15).
However, Otake teaches forming a III-nitride transistor having a normally-off operation (Otake, Fig. 1, ¶0001, ¶0012-¶0025, ¶0037-¶0052), wherein a p-type III-N layer (3) is formed over the III-N channel layer (2) on the source-side region, a source electrode (11) (Otake, Fig. 1, ¶0044, ¶0050) is formed on the p-type  III-N layer (3) and a drain electrode (6) is formed on the recessed III-N channel layer (2). The transistor comprises a gate electrode (9) (Otake, Fig. 1, ¶0048-¶0049) on a side (7) of the p-type III-N layer (3), and an insulator layer (8) between the p-type III-N layer (3) and the gate electrode (9). When a bias voltage (Otake, Fig. 1, ¶0051-¶0052) that is not less than a gate threshold voltage is applied to the gate electrode (9), the conducting channel (e.g., inversion layer) is formed between the source electrode and the drain electrode, and the source and drain are cut off when no bias is applied to the gate electrode to implement normally-off operation of the transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transistor of Nakata by forming a p-type III-N layer as a current blocking layer over the III-N channel layer in a source-side access region, and the drain electrode on the recessed channel layer having a slanted portion as taught by Otake to have transistor comprising a current blocking layer; and a gate electrode configured to modulate current flowing in a slanted channel between the source electrode and the lateral 2DEG channel; wherein a threshold voltage of the transistor is greater than OV (as claimed in claim 10); further comprising an insulator layer between the current blocking layer and the gate electrode (as claimed in claim 15) in order to implement normally-off operation of the group III nitride transistor having high withstand voltage characteristics (Otake, ¶0001, ¶0024, ¶0025, ¶0043, ¶0052).
Regarding Claim 11, Nakata in view of Otake discloses the transistor of claim 10. Further, Nakata does not specifically disclose the transistor, wherein the current blocking layer has a thickness 25greater than 50nm. However, Otake teaches forming a normally-off transistor (Otake, Fig. 1, ¶0043) having the p-type GaN layer (3) on the source-side region having a thickness between several nm and 100 nm. The claimed range overlaps the range of Otake.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Nakata/Otake by forming the III-nitride semiconductor structure comprising the p-type GaN layer on the source-side region as a current blocking layer, wherein current blocking layer has a specific thickness as taught by Otake to have the transistor, wherein the current blocking layer has a thickness 25greater than 50nm in order to implement normally-off operation of the group III nitride transistor having high withstand voltage characteristics (Otake, ¶0001, ¶0024, ¶0025, ¶0043, ¶0052).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023) as applied to claim 4, and further in view of Yoo (US Patent No. 7,244,968).
Regarding Claims 5 and 6, Huang in view of Nakata discloses the device of claim 4. Further, Huang does not specifically disclose the device, further comprising a first AlxGa1-xN layer between the p-type III-N layer and the n-type III-N layer, wherein x is between 0.5 and 1, and a 25thickness of the AlxGa1-xN layer is between 0.5nm and 5nm (as claimed in claim 5); further comprising a second AlxGa1-xN layer between the p-type III-N layer and the III-N channel layer, wherein x is between 0.5 and 1, and a thickness of the AlxGa1-xN layer is between 0.5nm and 5nm (as claimed in claim 6). However, Yoo teaches forming a group-III nitride tunneling junction structure (23/24/25) (Yoo, Fog. 2, Col. 2, lines 36-59; Col. 3, lines 19-44; Col. 4, lines 16-30) between the p-type GaN layer (22) and the N-type GaN layer (26) to form low-resistance p-ohmic contact to provide GaN-based nitride semiconductor device having high power efficiency, high reliability, and ultrahigh speed operation, wherein the tunneling junction (23/24/25) comprises a first AlxGayN layer (e.g., p-type AlxGayInzN layer 23, with 0≤x≤1 and 0≤y≤1, z=0) doped at very high concentration between the p-type III-N layer (22) and the n-type III-N layer (26), and a second AlxGayN layer (e.g., n-type AlxGayInzN layer 25, with 0≤x≤1 and 0≤y≤1, z=0) doped at very high concentration, wherein x is between 0 and 1, and the thickness of the III-N insertion layer (24) of the tunneling junction structure (23/24/25) is between 1 nm and 100 nm such that electric currents flow well with only a low potential barrier. The claimed range of Al content lies inside the range disclosed by Yoo, and the claimed range of thickness overlaps the range discloses by Yoo.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by forming a group-III nitride tunneling junction structure including AlGaN layers between the p-type GaN layer and the N-type GaN layer as taught by Yoo, wherein the tunneling junction structure is formed under the source electrode of Huang, and the 2DEG channel of Huang is formed above the N-type GaN layer, and the thicknesses and composition of the group-III nitride tunneling junction layers are optimized to have a first AlxGa1-xN layer between the p-type III-N layer and the n-type III-N layer, wherein x is between 0.5 and 1, and a 25thickness of the AlxGa1-xN layer is between 0.5nm and 5nm (as claimed in claim 5); further comprising a second AlxGa1-xN layer between the p-type III-N layer and the III-N channel layer, wherein x is between 0.5 and 1, and a 25thickness of the AlxGa1-xN layer is between 0.5nm and 5nm (as claimed in claim 6) in order to provide a group-III nitride tunneling junction structure with a low tunneling potential barrier to form low-resistance p-ohmic contact for GaN-based nitride semiconductor device having high power efficiency, high reliability, and ultrahigh speed operation (Yoo, Col. 2, lines 36-59; Col. 4, lines 16-30).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023) as applied to claim 7, and further in view of Prechtl et al. (US 2016/0087089, hereinafter Prechtl).
Regarding Claim 8, Huang in view of Nakata discloses the device of claim 7. Further, Huang does not specifically disclose the device, wherein an angle between the vertical or slanted sidewall of the p-type III-N layer and a top surface of the III-N material structure opposite is between 20º and 80º.
However, Prechtl teaches forming a normally-off HEMT device (Prechtl, Fig. 1, ¶0003, ¶0021-¶0029) comprising no-planar III-nitride semiconductor layers having the sloped region formed at an angle () (Prechtl, Fig. 1, ¶0022, ¶0025) from the first horizontal surface and the second horizontal surface to define a channel length of the non-planar normally-off HEMT device, wherein the angle () is between 45º and 90º to yield normally off behavior of the non-planar HEMT device. The claimed range of angle overlaps the range disclosed by Prechtl.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by forming the non-planar III-nitride semiconductor structure comprising the sloped region formed at an angle from the horizontal surface of the semiconductor structure as taught by Prechtl to have the device, wherein an angle between the vertical or slanted sidewall of the p-type III-N layer and a top surface of the III-N material structure opposite is between 20º and 80º in order to provide improved non-planar HEMT device having normally off behavior and good threshold voltage control (Prechtl, ¶0003, ¶0021, ¶0025).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023) as applied to claim 1, and further in view of Kub et al. (US 2014/0264379, hereinafter Kub).
Regarding Claim 9, Huang in view of Nakata discloses the device of claim 1. Further, Huang does not specifically disclose that the source electrode is directly contacting and electrically connected to the p-type III-N layer. However, Kub teaches forming the source electrode in direct contact with the p-type contact layer to form an ohmic contact with low contact resistance (Kub, Fig. 11, ¶0124).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the III-N device of Huang/Nakata by forming an ohmic contact between the source electrode and the p-type III-N layer as taught by Kub to have the source electrode is directly contacting and electrically connected to the p-type III-N layer in order to provide low contact resistance (Kub, ¶0124).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023) as applied to claim 10, and further in view of Prechtl (US 2016/0087089).
Regarding Claim 11, Huang in view of Nakata discloses the transistor of claim 10. Further, Huang does not specifically disclose the transistor, wherein the current blocking layer has a thickness 25greater than 50nm. However, Prechtl teaches forming a normally-off HEMT transistor (Prechtl, Fig. 1, ¶0003, ¶0021-¶0029) comprising no-planar III-nitride semiconductor layers having the sloped region formed at an angle () (Prechtl, Fig. 1, ¶0022, ¶0025) from the first horizontal surface and the second horizontal surface to define a channel length of the non-planar normally-off HEMT device, wherein the vertical distance between the first horizontal surface and the second horizontal surface is about 100 nm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Huang/Nakata by forming the non-planar III-nitride semiconductor structure comprising the sloped region formed at an angle from the horizontal surface of the semiconductor structure at a specific height as taught by Prechtl, wherein the sloped region includes the current blocking layer within the vertical distance between the first horizontal surface and the second horizontal surface of the specific height to have the transistor, wherein the current blocking layer has a thickness 25greater than 50nm in order to provide improved non-planar HEMT device having normally off behavior and good threshold voltage control (Prechtl, ¶0003, ¶0021-¶0022, ¶0025).
Regarding Claim 14, Huang in view of Nakata discloses the transistor of claim 10. Further, Huang does not specifically disclose the transistor, wherein an angle between the slanted or vertical channel and the lateral 2DEG channel is between 20º and 80º.
However, Prechtl teaches forming a normally-off HEMT device (Prechtl, Fig. 1, ¶0003, ¶0021-¶0029) comprising no-planar III-nitride semiconductor layers having the sloped region formed at an angle () (Prechtl, Fig. 1, ¶0022, ¶0025) from the first horizontal surface and the second horizontal surface to define a channel length of the non-planar normally-off HEMT device, wherein the angle () is between 45º and 90º to yield normally off behavior of the non-planar HEMT device. The claimed range of angle overlaps the range disclosed by Prechtl.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Huang/Nakata by forming the non-planar III-nitride semiconductor structure comprising the sloped region formed at an angle from the horizontal surface of the semiconductor structure as taught by Prechtl to have the transistor, wherein an angle between the slanted or vertical channel and the lateral 2DEG channel is between 20º and 80º in order to provide improved non-planar HEMT device having normally off behavior and good threshold voltage control (Prechtl, ¶0003, ¶0021, ¶0025).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159048 to Huang in view of Nakata (US 2019/0334023) as applied to claim 10, and further in view of Lidow et al. (US 2010/0258841, hereinafter Lidow).
Regarding Claim 13, Huang in view of Nakata discloses the transistor of claim 10. Further, Huang discloses the transistor, wherein the current blocking layer (e.g., P-type GaN layer 33) (Huang, Fig. 3D, ¶0032) is a GaN layer having a first side distal the source electrode (36) to a second side proximal the source electrode (36), and the vertical channel of the transistor is substantially depleted of electrons (e.g., by applying a voltage to the gate that is less than a threshold voltage, an electric current is not formed between the source and the drain, and the 2DEG regions 38 are separated by the current blocking layer 33; and the HEMT is off) (Huang, Fig. 3D, ¶0034) when the gate electrode is biased relative to the source electrode at a voltage that is below the 30threshold voltage of the transistor, but does not specifically disclose a graded AlyGa1-yN (0< y<1) layer, wherein y increases from a first side distal the source electrode to a second side proximal the source electrode. However, Lidow teaches forming an enhancement mode GaN transistor (Lidow, Fig. 4, ¶0002, ¶0027-¶0029, ¶0033) having a graded AlyGa1-yN (0< y<1) layer (e.g., a graded Al content barrier layer) above the buffer layer including channel (20) and with the high Al content material at the gate contact structure (46) and the low Al content at the channel layer (20). The high Al content material of the graded layer (Lidow, Fig. 4, ¶0033) blocks diffusion of P-type impurity (e.g., Mg) and confines it regions above the barrier layer; and that high Mg concentration near the gate contact helps to create an ohmic contact between the gate and the p-type layer to improve device turn on characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Huang/Nakata by forming a graded p-type AlGaN layer as taught by Lidow, wherein the graded p-type AlGaN layer includes the current blocking layer under the source contact and has a high Al content at the source contact and a low Al content at the channel layer to have the transistor, wherein the current blocking layer is a graded AlyGa1-yN (0< y<1) layer, wherein y increases from a first side distal the source electrode to a second side proximal the source electrode in order to provide diffusion suppression structure by blocking diffusion of P-type impurity and to form an ohmic contact to improve device turn on characteristics (Lidow, ¶0002, ¶0008, ¶0027, ¶0029).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 40-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891